Citation Nr: 1002776	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  07-13 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from September 1942 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which declined to reopen a claim for 
entitlement to service connection for a right knee disorder.  
The claim was subsequently reopened in a March 2008 Board 
decision and remanded for additional development and to 
address due process concerns.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In the Board's March 2008 decision, the issue of entitlement 
to an increased rating for service-connected deformed 
duodenal bulb was referred to the RO for appropriate action.  
Review of the claims folder does not reveal that any action 
on this issue has been taken; therefore, it is again REFERRED 
to the RO.  


FINDING OF FACT

There is no medical evidence of record establishing that the 
Veteran's right knee disorder is etiologically related to 
active service.  


CONCLUSION OF LAW

The criteria for service connection for a right knee disorder 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009)

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

A lay witness is competent to testify as to the occurrence of 
an in-service injury or incident where such issue is factual 
in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
In some cases, lay evidence will also be competent and 
credible on the issues of diagnosis and etiology.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376 - 77 (Fed. Cir. 
2007); see also Robinson v. Shinseki, 2009 WL 524737 (Fed. 
Cir. March 03, 2009) (non-precedential).  Specifically, lay 
evidence may be competent and sufficient to establish a 
diagnosis where (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 2009 WL 2914339 (Fed. Cir. Sept. 14, 
2009).  A layperson is competent to identify a medical 
condition where the condition may be diagnosed by its unique 
and readily identifiable features.  Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  Additionally, where symptoms are 
capable of lay observation, a lay witness is competent to 
testify to a lack of symptoms prior to service, continuity of 
symptoms after in-service injury or disease, and receipt of 
medical treatment for such symptoms.  Layno v. Brown, 6 Vet. 
App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 
370, 374 (2002).

The Veteran seeks service connection for a right knee 
condition, which he contends is the result of active service.  
In pertinent part, he contends that he was on maneuvers when 
he injured his right knee.  The Veteran reports that he was 
treated for this injury, which he describes as a fracture, 
for two weeks in February 1944 at the 26th Infantry Div. 
Field Hospital in Tennessee.  The Veteran also reports that 
during the Omaha Beach landing, he stepped on a hole in a 
bridge and injured the knee again, but did not report it due 
to the situation facing the landing troops.  He asserts that 
he has had problems with his right knee since the original 
injury in 1944.  See September 1984 VA Form 9; November 1975 
VA Form 21-526; August 1986 VA Form 21-4138; November 2006 VA 
Form 21-4138; April 2007 VA Form 9; March 2009 VA 
compensation and pension (C&P) orthopedic examination report.  

The Veteran's service treatment records reveal that on 
January 31, 1944, he was diagnosed with a contusion, 
moderate, of the right knee, accidentally incurred in fall on 
January 28, 1944 near Hunter's Point, Tennessee.  This injury 
was incurred in the line of duty.  In February 1944, the 
Veteran was transferred from an evacuation hospital to a 
convalescent hospital, which concurred with that diagnosis.  
On February 11, 1944, he was discharged to duty.  An August 
1944 examination report indicates that the Veteran had no 
deformities, tenderness or swelling of the joints.  At the 
time of his discharge from service, the examiner indicated 
there were no musculoskeletal defects.  See December 1945 
separation examination report.  

The post-service medical evidence of record includes a March 
1967 x-ray report, which showed no intrinsic bone or joint 
pathology of the right knee and no abnormal soft tissue 
calcification.  An April 1967 VA C&P examination report 
includes reference to complaint of pain and swelling of the 
right knee and the Veteran's report that he had been treated 
in 1963 by Dr. G.  Upon examination, the Veteran had a small 
healed scar where a stone had punctured the skin when he fell 
on his knee.  The scar was in the middle of the patella.  The 
examiner noted the knee was non-tender with no swelling, no 
history of locking, no drawer sign, no limitation of motion, 
no instability, no atrophy, and very slight crepitus.  The 
diagnosis was history of patellar bursitis.  

A January 1984 x-ray report found minimal narrowing of the 
medial aspect of the right knee joint, but no fracture or 
dislocation and no other bony or soft tissue abnormality was 
seen.  The impression was mild osteoarthritis of the right 
knee.  See radiographic report.  The Board notes that records 
dated November 1983, February 1984 and May 1984 related to 
treatment the Veteran received for his right knee are 
substantially illegible.  

In a letter dated October 1992 from Dr. T.B. Guyton to the 
Veteran's son, who is a physician, Dr. Guyton reported that 
the Veteran had had intermittent right knee pain since 1944, 
when he had a fall in the Army.  He also noted that the 
Veteran had subsequently re-injured the knee.  Dr. Guyton 
stated that the Veteran's pain at that time was to the extent 
that he was considering total knee replacement.  The x-ray 
report showed severe osteoarthritis involving the medial 
compartment of the right knee and some early degenerative 
changes over the left knee, also along the medial 
compartment.  The patellofemoral arthritis was advanced on 
the right.  Records associated with treatment for the 
Veteran's right knee from Dr. Guyton and Dr. J.S. Mensch 
dated between October 1992 and April 1995 are also of record.  
The Veteran underwent a right knee total replacement in 
November 1992.  

During an April 1996 VA C&P alimentary appendages 
examination, examination of the Veteran's extremities 
revealed some swelling of the right knee and a long, medial 
scar on the right knee as a consequence of a prosthesis, 
which was placed several years ago.  The Veteran was 
diagnosed with right knee prosthesis.  

The Veteran underwent a VA C&P orthopedic examination in 
March 2009, at which time his file was reviewed and a history 
was obtained.  The Veteran reported that the date of onset of 
his right knee problem was January 1944, when he tripped on a 
wire and fell.  He stated that he was treated for two weeks 
and was doing fairly well up until the landing on Omaha 
Beach, when he stepped on a hold on the bridge that he was 
walking for his landing and injured his right knee again.  
The Veteran indicated that the accident was not reported 
because of the situation facing the landing troops.  He also 
stated that he did not seek any other medical attention again 
until he left service.  The examiner reported that there was 
evidence of follow-up in 1984, when x-rays were taken of the 
right knee showing minimal narrowing of the medial aspect.  
The Veteran reported that he had been followed by orthopedic 
doctors in Miami and underwent a total right knee replacement 
in 1992.  He indicated that his right knee was extremely 
painful and denied any further injuries to his right knee.  

Following physical examination, the Veteran was diagnosed 
with status post right total knee replacement secondary to 
osteoarthritis of the right knee.  The examiner provided an 
opinion that it was less likely as not that the current right 
knee condition was related to service.  The examiner 
indicated that his opinion was based on his medical clinical 
experience; the lack of documented treatment between the time 
of discharge from service and the total knee replacement; and 
the fact that the Veteran had bilateral knee conditions 
(finding that the Veteran has obvious areas of narrowing and 
osteoarthritis clinically of the left knee documented by his 
varus alignment and restricted motions).  The examiner 
further reported that there were no areas of any reasonably 
sequential follow-up on his knees showing evidence of 
arthritic changes following the release from his military 
service.  The lack of continuity of medical treatment for his 
claimed condition was another factor relied on by the VA 
examiner.  

The Board sought a specialist's opinion in June 2009, in 
pertinent part because the March 2009 VA examiner reported 
reviewing the Veteran's medical records but did not mention 
the 1967 examination report, which recorded treatment in 
1963, when reporting that there was no evidence of follow-up 
treatment for the right knee injury until 1984.  The Board 
also noted that the March 2009 VA examiner did not mention 
the October 1992 x-ray report showing only early degenerative 
changes of the left knee along the medial compartment but 
advanced patellofemoral arthritis on the right and found that 
although there are few treatment records in the claims 
folder, the examiner's statements about the lack of treatment 
between the Veteran's December 1945 discharge and his 1992 
knee replacement were not quite accurate.  The Board also 
found that the VA examiner's statements about the current 
bilateral conditions of the knees did not appear to reflect 
the documented difference in the severity of each knee that 
existed as recently as October 1992.  

The requested specialist's opinion was provided in August 
2009.  The specialist reported reviewing the Veteran's 
medical records and indicated that he had accepted the facts 
in the request letter as true.  Based on the medical records 
and facts, it was the specialist's opinion that the Veteran's 
current right knee condition, painful right total knee 
replacement (and the prior osteoarthritis for which the total 
knee replacement was done) did not have its onset during 
active service and was not related to his right knee injury 
in service.  

The specialist listed the following facts and medical 
principals involved in reading the conclusion: (1) the 
Veteran's present right knee pain complaints are a result of 
a painful total right knee replacement and the prior 
condition of right knee osteoarthritis; (2) right knee 
osteoarthritis in this setting did not result from a soft 
tissue injury as described in the January 28, 1944 fall, 
which was diagnosed as a right knee contusion, moderate.  In 
general osteoarthritis does not result from such a soft 
tissue injury; (3) another injury occurred to the Veteran's 
right knee during Omaha Beach landing, but no fracture was 
diagnosed.  Without a fracture, it would be highly unlikely 
that osteoarthritis would develop; (4) an August 1944 exam 
report did not document osteoarthritis of the right knee or 
conditions that could lead to osteoarthritis.  The December 
1945 separation exam report also failed to describe 
osteoarthritis of the right knee or a condition that could 
lead to osteoarthritis; (5) a March 1967 right knee x-ray 
report showed no bone or joint pathology.  The x-rays did not 
show osteoarthritis of the right knee or conditions that 
could result in osteoarthritis; (6) the service connected 
injury of January 28, 1944 was a soft tissue injury.  No 
osteoarthritis was documented as of the March 1967 x-rays.  
After 23 years, the Veteran showed no condition of 
osteoarthritis or conditions that could lead to 
osteoarthritis; (7) osteoarthritis of the right knee was 
diagnosed by x-rays taken in January 1984.  It would be 
highly unlikely that this osteoarthritis was a result of the 
service connected soft tissue injury that occurred on January 
28, 1944; (8) the Veteran's present complaints relate to a 
total right knee replacement.  The pain of the total knee 
replacement represents a complication of the surgical 
procedure.  The total knee replacement was done for 
osteoarthritis of the right knee.  There was a delay of 
nearly 40 years from the service connected right knee injury 
and the first documentation of osteoarthritis of the right 
knee; and (9) the osteoarthritis of the right knee was 
probably a result of age-related wear and tear of the right 
knee, and not a result of the service connected right knee 
injury of 1944.  

At this juncture, the Board acknowledges the specialist's use 
of the phrase "service connected right knee injury."  It 
interprets this phrase to mean that the specialist has 
recognized that the Veteran injured his right knee in 
service, not that the specialist has determined that injury 
should be service-connected, which is a legal determination.  

That being said, the evidence in this case does not support 
the claim for service connection for a right knee disorder.  
The Veteran clearly sustained an injury to his right knee 
while in service, namely the January 28, 1944 fall near 
Hunter's Point that resulted in a moderate contusion.  He 
also reportedly re-injured his knee during the Omaha Beach 
landing, and while there is no record of treatment following 
this injury, and the Veteran has candidly acknowledged that 
he did not seek treatment, the Board finds that he is 
competent to report re-injuring his right knee during the 
landing at Omaha Beach.  See Layno, 6 Vet. App. at 470 
(1994).  The Veteran also has a current disability, diagnosed 
by the March 2009 VA examiner as status post right total knee 
replacement secondary to osteoarthritis of the right knee.  
Therefore, the Veteran has two of the necessary requirements 
of a claim for service connection.  

The evidence does not establish, however, that the Veteran's 
current right knee disability is etiologically related to the 
in-service right knee injury.  The Board acknowledges the 
Veteran's report of continuity of symptomatology since his 
discharge from service and finds that he is competent to make 
such an assertion.  See Layno, 6 Vet. App. at 470 (1994).  
Despite his contentions, there are two medical opinions 
against the claim.  As noted above, the March 2009 VA 
examiner determined that it was less likely as not that the 
current right knee condition was related to service and the 
specialist concluded that the Veteran's current right knee 
condition, painful right total knee replacement (and the 
prior osteoarthritis for which the total knee replacement was 
done), did not have its onset during active service and was 
not related to his right knee injury in service.  The Board 
acknowledges that the rationale employed by the VA examiner 
was faulty.  The specialist, however, came to the same 
conclusion, which was supported by an accurate and adequate 
rationale discussed in detail above.  

The Board also acknowledges the argument set forth in the 
November 2009 response brief submitted by the Veteran's 
representative, namely the assertion that the exact cause of 
osteoarthritis is unknown but that previous injury or trauma 
increases the risk of the formation of osteoarthritis and 
that the Veteran's acute stressful incidents in service could 
have attributed to aggravation of the smooth fibrous 
connective tissue, which followed by prolonged excessive use, 
would increase the risk of developing osteoarthritis.  As lay 
individuals, however, the Veteran and his representative are 
not competent to show a medical etiology merely by their own 
assertions because such matters require medical expertise.  
See 38 C.F.R. § 3.159(a)(1) (2009) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  For this reason, 
this assertion is without any probative value.  

Based on the opinions provided by the VA examiner and the 
specialist, and in the absence of medical evidence 
establishing an etiological link between the Veteran's in-
service injury and current right knee disability, service 
connection for a right knee disorder is not warranted and the 
claim must be denied.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a 
service-connection claim, including:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

Prior to the issuance of the March 2007 rating decision that 
is the subject of this appeal, the Veteran was advised of the 
evidence needed to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  The Veteran was also provided notice of the 
appropriate disability rating and effective date of any grant 
of service connection, as required by Dingess/Hartman.  See 
December 2006 letter.  Accordingly, the duty to notify has 
been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  This duty has also been met 
as the Veteran service, private and VA treatment records have 
been obtained and he was afforded an appropriate VA 
examination in connection with his claim.  The Board notes 
that the RO sought to obtain the Veteran's consent for the 
release of records from a private medical provided, who he 
reportedly received treatment from in 1974, but the Veteran 
did not provide the adequate forms.  See April 2008 letter.  
The record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the Veteran.


ORDER

Service connection for a right knee disorder is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


